283 F.2d 865
UNITED STATES of America, Appellee,v.Carmine DI SALVO, Defendant-Appellant.
No. 139, Docket 26297.
United States Court of Appeals Second Circuit.
Argued Nov. 3, 1960.Decided Nov. 16, 1960.

Frances Kahn, New York City, for defendant-appellant.
S. Hazard Gillespie, Jr., U.S. Atty., for Southern District of New York, New York City, Samuel Sheres and George I. Gordon, Asst. U.S. Attys., New York City, of counsel, for United States of America.
Before SWAN, CLARK and MEDINA, Circuit Judges.
PER CURIAM.


1
A motion for bail pending appeal was denied by Judge Murphy on the ground that the appeal, if taken, would be frivolous.  We agree.  The record presents no question of law worthy of discussion.  Judgement affirmed.